IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-18-00220-CV

                      IN THE INTEREST OF S.T., A CHILD



                           From the 413th District Court
                              Johnson County, Texas
                          Trial Court No. DC-D201700852


                                        ORDER

       This is a private termination proceeding.        The petition for termination was

initiated by S.T.’s mother, not the State of Texas, and thus, even if unable to afford to pay

cost, B.T. was not entitled to appointed counsel. See TEX. FAM. CODE ANN. § 107.013 (West

2014). The trial court ordered B.T.’s parental rights terminated. Acting as his own

attorney, B.T. appealed the trial court’s order terminating B.T.’s parental rights to S.T.

B.T. paid the fees and cost necessary to proceed with the appeal, i.e. he has not been

determined unable to pay cost.

       B.T. was notified by the Clerk of this Court by letter dated September 7, 2018 that

the Reporter’s Record had been filed and that careful attention should be paid to the rules
“concerning the form, number of copies, and time for filing briefs….” B.T.’s brief in this

appeal was due September 27, 2018. See TEX. R. APP. P. 28.4; 38.6(a). By letter dated

October 4, 2018, the Clerk of this Court notified B.T. that his brief was past due. In the

same letter, the Clerk warned B.T. that the Court may dismiss the appeal for want of

prosecution unless, within 10 days from the date of the letter, B.T. either filed his brief or

explained why no brief had been filed and requested an extension of time to file his brief.

See TEX. R. APP. P. 42.3(c). More than 10 days passed and neither a brief nor a request for

an extension of time to file the brief were filed.

        But just as the Court was about to dismiss the appeal for want of prosecution, B.T.

sent a letter, which is actually a motion, to the Clerk of this Court. It was not served on

opposing counsel. Although previously admonished by the Court, B.T. nevertheless

continues to fail to serve opposing counsel with copies of correspondence and motions.

We grow weary of his excuses and claims of ignorance, as will be explained herein.

        In the motion, B.T. references the September 7, 2018 and October 4, 2018 letters

from the Clerk mentioned above. He then states that, “[t]he letter never stated that I had

to file a brief and it was not my understanding that I needed to file one.” B.T. then

proceeds to again claim as excuses his incarceration in Colorado, his misunderstanding

of what was needed, and his ignorance of the procedure and law.

        B.T. also states in his motion that his release date is anticipated to be November

17, 2018 and requests an extension of time until the end of November to file his brief. The

Court grants B.T. an extension to the very last day of November to file a brief; but this

will be B.T.’s last extension absent truly extraordinary circumstances.

In the Interest of S.T., a Child                                                        Page 2
        The Court notes that while pro se litigants are allowed some latitude, complete

failure to abide by the rules and deadlines is far beyond the latitude allowed. Therefore,

unless a brief in the substantially correct form is timely filed, with a copy served on

opposing counsel and service properly noted in the filed brief, the Court will dismiss this

appeal.

        B.T. is responsible for his current incarceration, not the child or the child’s mother;

and the Court has already delayed the disposition of this proceeding far longer than

accorded to other litigants in this type proceeding. But there is a limit to the delay, and

in this case, November 30, 2018 is that limit.

        B.T.—you are ORDERED to file, with the Clerk of this Court, a brief in

substantially correct form with a copy served on opposing counsel and service properly

noted in the filed brief on or before November 30, 2018. Your failure to timely comply

with this Order will result in the dismissal of this proceeding. This is your last notice and

opportunity to cure your failure to timely file the required brief.

        You owe $10 for the filing of your motion for extension of time to file your brief.


                                            PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed October 24, 2018




In the Interest of S.T., a Child                                                         Page 3